Title: To Thomas Jefferson from David Humphreys, 1 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Septr. 1st. 1793.
 
On the 28th. of last Month a Packet arrived from Falmouth; in which Captn. Cutting came passenger, and delivered to me your several letters of the 21st., 22nd. of March and 12th. of April, together with the official and other Papers accompanying them. Of those of a private nature I notice the Contents, and will comply with your intimations. As to the public Dispatches, I entreat the Executive may be assured, that I shall exert my utmost powers to justify the confidence reposed in me, without wasting unnecessarily one moment of time. I hope either to find a safe passage, or charter a neutral vessel for Gibralter, so that I may leave this in about ten days from this date. At least, if I do not set out as soon as that, or sooner, it shall not be owing to want of arrangement, or exertion on my part.
The Portuguese Ship of war which was sent to convoy the Moorish Princesses (mentioned in some of my late letters) after going with them to Tangier, has returned.
 
The British and French channel fleets, of nearly the same force, have been in sight of each other, but have had no action.
Nothing very remarkable seems to have occured in the Armies since the capture of Valenciennes and Mentz‥‥ In France, the Mountain still prevails—the Queen’s trial has commenced, and it was expected She would have been executed on the 10th. of August; but, that being past, some expectations are now entertained that She will be saved … or at least, that her fate may depend on the approach of the German Armies towards Paris. Custine is on his trial—Biron superseded—Dillon and Miranda again arrested. Yet in the midst of these, and an infinity of other violences, the Insurrections appear to be rather subsiding, and the Constitution to be adopting as a new rallying point. By a Packet which arrived yesterday, I find Exchange in London, was becoming considerably more favorable than it had been for Paris, Bourdeaux &c. tho’ it is still very low.
The report in the English Gazettes, that Perpignan is taken, is false.
On the Spanish side, Mr. Short writes thus, in a letter just received: “The last Courier from the Army in Roussillon, informs us that the Spanish General, by advices from Deserters, had every reason to believe he should be attacked in force about the 25th. of this month (August)—Preparations for that purpose being in train on the French side.”
The Portuguese Troops are to sail for the Mediterranean in a short time, as their Commander himself informs me.
I expect to have an opportunity of writing to you again in a few days, and in the mean while, I have the honour to be, with every sentiment of respect & esteem, Sir Your most obedient & Most humble Servant

D. Humpreys

